Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. Examiner has reviewed Applicant’s amendment and arguments associated with Applicant’s amendment but Examiner does not find the amendments to overcome the prior art of record. Applicant has amended the claim to recite the limitation “the valve arrangement is constructed to direct the hydraulic fluid in the hydraulic fluid region of the accumulator toward the retract region of the hydraulic cylinder and toward the extend region of the hydraulic cylinder” and argues that the prior art fails to disclose the valving allowing for communication between the accumulator and the two chambers of the piston-cylinder arrangement. Examiner respectfully disagrees that the prior art of record fails to disclose this newly amended feature. Examiner notes the valving within the manifold discloses check valves 64 and 51 which direct the fluid into the accumulator and check valves 66 and 53 which allow for direct communication of fluid from the accumulator between the expand and retract port for the actuator. Examiner notes that these check valves will passively communicate during periods where the accumulator has a higher pressure than one of said ports, this configuration is common and often is used to prevent periods of potential cavitation. Therefore, Examiner is not persuaded by Applicant’s argument and has maintained his rejection of the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Duff, U.S. Patent 6,519,939 (hereinafter “Duff”) 
 .In Reference to Claim 1: 
Duff discloses a hydraulic powering system (Figure 1)  comprising: (a) a hydraulic cylinder (100) comprising:  a hydraulic cylinder construction having a hydraulic cylinder wall  (18) and  hydraulic cylinder end caps (104) forming an internal volume, a piston (108) constructed to slide within the internal volume between the first and second hydraulic cylinder end caps and dividing the internal volume into an extend region and a retract region, and a piston rod (110) extending from the piston and through the retract region and one of the first and second end caps to outside the hydraulic cylinder; (ii) an extend port (48) in fluid connection with the extend region of the hydraulic cylinder; and (iii) a retract port (50) in fluid communication with the retract region of the hydraulic cylinder; an accumulator (20) comprising: an accumulator construction having an accumulator wall and first and second accumulator end caps forming an accumulator internal volume, an accumulator piston (89) constructed to slide within the accumulator internal volume between the first and second accumulator end caps and dividing the 
In Reference to Claim 2: 
Duff further discloses wherein the manifold assembly provides fluid connection between the accumulator fluid port and the hydraulic cylinder retract port. See, Figure 1 or 2; See also, the section which discloses Flow Control, specifically Col. 6 lines 12-15 which discloses the accumulator dispelling fluid to the port associated with the retract and associated with the extend. See, also Col. 7 lines 10-20 which disclsoese the fluid entering the accumulator from the cylinder.
In Reference to Claim 3: 
Duff further discloses a conduit extending between the manifold assembly and the hydraulic cylinder retract port. See, Figure 1 or 2 which illustrates the conduit connected to port 50 and tube 116);See also, the section which discloses Flow Control, specifically Col. 6 lines 12-15 which discloses the accumulator dispelling fluid to the port 
In Reference to Claim 4: 
	Duff further discloses the manifold assembly provides fluid connection between the accumulator hydraulic fluid port and the hydraulic cylinder extend port. See, Figure 1 or 2 which illustrates the extend port being fluidly capable of coupling with the hydraulic accumulator. 
	In Reference to Claim 6: 
	Duff further discloses a method comrpsing feeding hydraulic fluid from an accumulator (20) to a hydraulic cylinder (100) retract region of a hydraulic cylinder side during a retract stroke of the hydraulic cylinder, wherein hydraulic powering system comprises: (the hydraulic cylinder comprising: a hydraulic cylinder construction having a hydraulic cylinder wall (18) and first and second hydraulic cylinder end caps forming an internal volume, a piston (108) constructed to slide within the internal volume between the first and second hydraulic cylinder end caps and dividing the internal volume into an extend region and a retract region, and a piston rod (110) extending from the piston and through the retract region and one of the first and second end caps to outside the hydraulic cylinder;  an extend port (48) in fluid connection with the extend region of the hydraulic cylinder; and a retract port (50) in fluid communication with the retract region of the hydraulic cylinder; the accumulator (20) comprising: an accumulator construction having an accumulator wall and first and second accumulator end caps forming an accumulator internal volume, an accumulator piston constructed to slide within the accumulator internal volume between the first and second accumulator end caps and 
	In Reference to Claim 7: 
Duff further discloses feeding the hydraulic fluid between the manifold assembly and the accumulator hydraulic fluid port and the hydraulic cylinder retract port. See, Figure 1 or 2; See also, the section which discloses Flow Control, specifically Col. 6 lines 12-15 which discloses the accumulator dispelling fluid to the port associated with the retract and associated with the extend.
In Reference to Claim 8 
Duff further discloses feeding the hydraulic fluid through a conduit extending between the manifold assembly and the hydraulic cylinder retract port. See, Figure 1 or 2; See also, the section which discloses Flow Control, specifically Col. 6 lines 12-15 which discloses the accumulator dispelling fluid to the port associated with the retract and associated with the extend. See, also Col. 7 lines 10-20 which disclsoese the fluid entering the accumulator from the cylinder. 
In Reference to Claim 9: 
Duff further feeding the hydraulic fluid between the manifold assembly and the accumulator hydraulic fluid port and the hydraulic cylinder extend port. See, Figure 1 or 2; See also, the section which discloses Flow Control, specifically Col. 6 lines 12-15 which discloses the accumulator dispelling fluid to the port associated with the retract and associated with the extend. See, also Col. 7 lines 10-20 which disclsoese the fluid entering the accumulator from the cylinder.
In Reference to Claim 11: 
	Duff further discloses the valve arrangement is integral with the manifold assembly. Examiner notes that the valves are inserted into the manifold and therefore meet the amended claim limitation.
	In Reference to Claim 12: 
	Duff further disclsoes wherein the valve arrangement is a structure separate from the manifold and attaches to the manifold. Examiner notes that the valves are inserted into the manifold and therefore meet the amended claim limitation.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim  5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Duff, U.S. Patent 6,519,939 (hereinafter “Duff”) in view of Wright, U.S. Patent, 7,591, 133 (hereinafter “Wright”). 
In Reference to Claim 5: 
Duff discloses all the limitations set forth in claim 1, but fails to disclose wherein the manifold assembly comprises a solid metallic material containing the conduits therein, remaining silent as to what the material the manifold is composed of. 
However, in the same field of endeavor, Wright discloses a manifold and wherein said manifold is made from “ a solid piece of metal such as aluminum, brass, bronze or stainless steel. See, Col. 11, Lines  9-13. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Duff such that the manifold material be made from a solid piece of metal as taught by Wright ( See. Col. 11, Lines 9-13) because such a modification is a simple substitution of one known manifold material for another, providing the same predictable results, a housing for the valves, ports for the actuator 
In Reference to Claim 10: 
Duff discloses all the limitations set forth in claim 6, but fails to disclose wherein the manifold assembly comprises a solid metallic material containing the passageways therein, remaining silent on the type of material the manifold is composed of. 
However, in the same field of endeavor, Wright discloses a manifold and wherein said manifold is made from “ a solid piece of metal such as aluminum, brass, bronze or stainless steel. See, Col. 11, Lines  9-13. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify Duff such that the manifold material be made from a solid piece of metal as taught by Wright (See. Col. 11, Lines 9-13) because such a modification is a simple substitution of one known manifold material for another, providing the same predictable results, a housing for the valves, ports for the actuator and accumulator to connect to, and conduits to connect the actuator and accumulator therebetween. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745